Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

THIS INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is made and entered into
this 1st day of January, 2015, between Steven E. Wilson (“Contractor,”) and
United Bankshares, Inc. (“United”).

WHEREAS, Contractor has considerable experience in the banking industry; and

WHEREAS, United wishes to retain the expertise of Contractor and Contractor
wishes to perform the services described herein for United and its subsidiaries
and affiliates, as the case may be, pursuant to the terms and conditions hereof;
and

WHEREAS, United and the Contractor acknowledge and agree that no employment
relationship exists between United and the Contractor for the work performed
under this Agreement. United and the Contractor acknowledge and agree that the
Contractor is an independent contractor for all purposes related to this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants made in
this Agreement, the parties agree as follows:

1. Services. During the period from the date Contractor terminates employment
with United, to the date which is three years from and after the date on which
Contractor first begins performing services under this Agreement, and for
additional one year renewal periods thereafter, unless earlier terminated
pursuant to paragraph 5 below, Contractor shall provide consulting and advisory
services to United and its subsidiaries and affiliates, to the extent Contractor
and United deem appropriate, but for no more than one day per week or the hourly
equivalent thereof and in no event to exceed 8 hours per week.

2. Compensation. For services rendered by Contractor hereunder, Contractor shall
be compensated by United as follows: for each one year period during which this
Agreement remains in effect, prior to termination pursuant to paragraph 5 below,
with pro-ration to the date of termination for any partial year during which
this Agreement is in effect prior to any such termination, Contractor shall be
paid the sum of One Hundred and Sixty-Seven Thousand, Five Hundred Dollars
($167,500.00) with such $167,500.00 sum to be paid in equal monthly installments
of $13,958.34.



--------------------------------------------------------------------------------

3. Business Expenses. Contractor shall retain the sole responsibility for his
own business-related expenses, provided, however, that United shall afford
Contractor access to reasonable office space, office supplies and secretarial
assistance and shall reimburse Contractor for any reasonable business expenses
incurred in the performance of services for United hereunder, but only if such
business expense is in fact incurred by Contractor prior to any termination of
this Agreement pursuant to paragraph 5. The reimbursement of an eligible
business expense, if any, shall be made by United in accordance with United’s
regular reimbursement procedures but, in no event, later than the last day of
Contractor’s taxable year during which the expense was incurred or, if later,
the fifteenth day of the third month after such expense was incurred, and
Contractor is required to request reimbursement and substantiate any such
expense no later than ten days prior to the last date on which United is
required to provide reimbursement for such expense hereunder. The amount of
business expenses, if any, eligible for reimbursement during Contractor’s
taxable year shall not affect the expenses eligible for reimbursement, if any,
in any other taxable year. The right to reimbursement, if any, under this
Agreement is not subject to liquidation or exchange for another benefit.

4. Duties of Independent Contractor. Contractor agrees to provide consulting and
advisory services respecting financial and banking matters that are needed by
United, within the limits set forth in paragraph 1, and Contractor agrees to
provide his services in the most efficient, comprehensive and professional
manner possible.

5. Termination of Agreement. This Agreement may be terminated at any time, with
or without cause, by either party by thirty (30) days prior written
notification. In addition, this Agreement shall terminate immediately upon the
death of Contractor. Upon termination, Contractor shall be entitled to receive
compensation, as provided in paragraph 2, only to the date of termination, which
compensation shall be paid at the time and in the manner provided in paragraph
2.



--------------------------------------------------------------------------------

6. Independent Contractor Status. It is understood that Contractor is an
independent contractor, and is not an employee, agent, partner, affiliate or
representative of United, and shall not hold himself out to the public as an
employee, agent, partner, affiliate or representative of United. As such, United
is not responsible for providing insurance coverage including, but not limited
to, the types of coverage listed below in this paragraph 6, and if Contractor so
determines, in his sole discretion, that any such coverage or other types of
coverage is needed, then Contractor is responsible, where necessary, to secure,
at his sole cost, professional and general liability insurance, workers’
compensation insurance, disability benefits insurance, and any other insurance
as may be required by law or by this Agreement.

7. Tax Duties and Responsibilities. Contractor is solely responsible for the
payment of all required taxes, whether federal, state or local in nature,
including, but not limited to, payroll taxes, income taxes, social security
taxes, federal unemployment compensation taxes, and any other fees, charges,
licenses, or other payments required by law. United agrees to provide all
information needed by Contractor to fulfill his tax obligations on a timely
basis.

8. Business of Independent Contractor. Contractor may engage in any business
that he may choose, and is not required to devote all his energies exclusively
for the benefit of United.

9. Supervision. Contractor shall not be subject to the provisions of any
personnel handbook or the rules and regulations applicable to employees of
United because Contractor shall fulfill his responsibilities independent of, and
without supervisory control by United, provided, however, that (i) Contractor’s
fulfillment of his obligations under this Agreement shall be reviewed
periodically by the Chief Executive Officer or other officer of United and
(ii) Contractor shall abide by and observe all rules relating to safety and
security and all anti-discrimination and anti-harassment policies of United,
whether now in existence or hereafter adopted.

10. Confidential Information. Contractor acknowledges that United may disclose
certain confidential information to the Contractor during the term of this
Agreement to enable him to perform his duties hereunder. Contractor hereby
covenants and agrees that he will not, without the prior written consent of
United, during the term of this Agreement or at any time



--------------------------------------------------------------------------------

thereafter, disclose or permit to be disclosed to any third party by any method
whatsoever any of the confidential information of United or any subsidiary or
affiliate thereof. For purposes of this Agreement, “confidential information”
shall include, but not be limited to, any and all records, notes, memoranda,
data, ideas, processes, methods, techniques, systems, formulas, patents, models,
devices, programs, computer software, writings, research, personnel information,
customer information, United’s financial information, plans, or any other
information of whatever nature in the possession or control of United or any of
its subsidiaries or affiliates which has not been published or disclosed to the
general public, or which gives United an opportunity to obtain an advantage over
competitors who do not know of or use it. Contractor further agrees that if this
Agreement is terminated for any reason, he will leave with United and will not
take originals or copies of any and all records, papers, programs, computer
software and documents and all matter of whatever nature which bears secret or
confidential information of United.

The foregoing paragraph shall not be applicable if and to the extent Contractor
is required to testify in a judicial or regulatory proceeding pursuant to an
order of a judge or administrative law judge issued after Contractor and his
legal counsel urge that the aforementioned confidentiality be preserved.

The foregoing covenants will not prohibit Contractor from disclosing
confidential or other information to employees of United or any third parties to
the extent that such disclosure is necessary to the performance of his duties
under this Agreement.

11. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Contractor:      Steven E. Wilson      4601 – 4th Avenue      Vienna,
WV 26105 If to United:      United Bankshares, Inc.      Attn.: Richard M. Adams
    

514 Market Street

Parkersburg, West Virginia 26101



--------------------------------------------------------------------------------

12. Separation from Service. In the event of a termination of this Agreement
pursuant to paragraph 5, regardless of whether or not Contractor may continue
thereafter to serve as a member of the Board of Directors of United or any
affiliate, or to otherwise provide any services as an independent contractor for
United or any affiliate, and regardless of whether or not Contractor shall
thereby meet or fail to meet the definition of “Separation from Service” with
regard to United or any affiliate, due to any such continued service as an
independent contractor other than under this Agreement, this Agreement shall
nevertheless terminate and in no event shall Contractor be entitled to any
compensation under this Agreement for any period from or after such date of
termination of this Agreement. “Separation from Service” means the good faith,
complete expiration and termination of Contractor’s service, hereunder or
otherwise as an independent contractor for United or any affiliate, including
but not limited to as a member of the Board of Directors or otherwise, as the
case may be, for any reason. In addition, the term “Separation from Service”
shall be interpreted under this Plan in a manner consistent with the
requirements of Code Section 409A which are incorporated herein by reference,
but in all events, regardless of whether or not, upon termination of this
Agreement under paragraph 5, Contractor has “Separated from Service” as a member
of the Board of Directors of United or any affiliate, or otherwise as an
independent contractor for United or any affiliate other than under this
Agreement, no compensation shall be due under this Agreement for any period from
and after termination of this Agreement under paragraph 5 of this Agreement.

13. Assignment. Neither party shall sell, assign or transfer this Agreement
without the prior written consent of the other party.

14. Governing Law. This Agreement shall be subject to and governed by the laws
of the State of West Virginia.

15. Severability. If any provision of this Agreement, or any portion of any
provision hereof, is held to be invalid, illegal or unenforceable, all other
provisions shall remain in force and effect as if such invalid, illegal or
unenforceable provision or portion thereof had not been included herein. If any
provision or portion of any provision of this Agreement is so broad as to be
unenforceable, such provision or a portion thereof shall be interpreted to be
only so broad as is enforceable.



--------------------------------------------------------------------------------

16. Waiver of Breach. No requirement of this Agreement may be waived except by a
written document signed by the party adversely affected. A waiver of a breach of
any provision of the Agreement by any party shall not be construed as a waiver
of subsequent breaches of that provision.

17. Modification. No change, modification or waiver of any term of this
Agreement shall be valid unless it is in writing and signed by both parties.

18. Interpretation. Words importing the masculine, feminine or neutral gender
shall include any other gender and shall, where applicable, include firms,
corporations and other legal entities.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements or understandings between the
parties, including but not limited to that certain Amended and Restated Change
of Control Agreement by and between United and Contractor, which the parties
acknowledge has terminated and is of no further force or effect. Notwithstanding
the foregoing, however, obligations respecting the payment of vested benefits
pursuant to any benefit plan or agreement, if any, shall remain in effect and
shall not be superseded by this Agreement.

20. Headings. The headings are inserted for convenience only and shall be
considered when interpreting any of the provisions or terms hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

/s/ Steven E. Wilson

Contractor UNITED BANKSHARES, INC. By:  

/s/ Richard M. Adams

Richard M. Adams Its:   Chairman & Chief Executive Officer